

116 HR 4358 : Preliminary Damage Assessment Improvement Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4358IN THE SENATE OF THE UNITED STATESNovember 18, 2020Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo direct the Administrator of the Federal Emergency Management Agency to submit to Congress a report on preliminary damage assessment and to establish damage assessment teams in the Federal Emergency Management Agency, and for other purposes.1.Short titleThis Act may be cited as the Preliminary Damage Assessment Improvement Act of 2020.2.FindingsCongress finds the following:(1)Preliminary damage assessments play a critical role in assessing and validating the impact and magnitude of a disaster.(2)Through the preliminary damage assessment process, representatives from the Federal Emergency Management Agency validate information gathered by State and local officials that serves as the basis for disaster assistance requests.(3)Various factors can impact the duration of a preliminary damage assessment and the corresponding submission of a major disaster request, however, the average time between when a disaster occurs, and the submission of a corresponding disaster request has been found to be approximately twenty days longer for flooding disasters.(4)With communities across the country facing increased instances of catastrophic flooding and other extreme weather events, accurate and efficient preliminary damage assessments have become critically important to the relief process for impacted states and municipalities.3.Report to Congress(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to Congress a report describing the preliminary damage assessment process, as supported by the Federal Emergency Management Agency in the 5 years before the date of enactment of this Act.(b)ContentsThe report described in subsection (a) shall contain the following:(1)The process of the Federal Emergency Management Agency for deploying personnel to support preliminary damage assessments.(2)The number of Agency staff participating on disaster assessment teams.(3)The training and experience of such staff described in paragraph (2).(4)A calculation of the average amount of time disaster assessment teams described in paragraph (1) are deployed to a disaster area.(5)The efforts of the Agency to maintain a consistent liaison between the Agency and State, local, Tribal, and territorial officials within a disaster area.4.Preliminary damage assessment(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall establish a training regime under section 206.33(b) of title 44, Code of Federal Regulations, within the Federal Emergency Management Agency to ensure preliminary damage assessments are conducted and reviewed under consistent guidelines.(b)Annual reportThe Administrator shall annually submit to Congress a report on the number and type of instances under which Federal Emergency Management Agency personnel have overturned decisions made by personnel in the field.(c)Report to CongressNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report—(1)describing the establishment of disaster guidelines from Federal Emergency Management Agency personnel described under subsection (a);(2)assessing whether the duration of the deployment of Federal Emergency Management Agency personnel to conduct a preliminary damage assessment is longer based on specific disaster conditions; and(3)containing legislative recommendations to improve the operation, deployment, and staffing of disaster personnel.(d)Definition of State and local governmentFor purposes of this Act, the terms State and local government have the meanings given such terms in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk